DETAILED ACTION
Allowable Subject Matter
Claims 21-28 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 21, the subject matter not found was a guidance method in which a tracking pad including a guiding opening that prevents fluids from leaking into or out of the body and plurality of sensors is placed adjacent a body, a distal end of a needle is placed inside the opening at an insertion point, motion signals from the plurality of sensors are used to track the actual position of the needle moving the needle toward a target disposition, in combination with the other remaining steps in the claims.
Regarding claims 31 and 40, the subject matter not found was a guidance method in which a tracking pad including a guiding opening and plurality of sensors is placed adjacent a body, a distal end of a needle is placed inside the opening at an insertion point, motion signals from the plurality of sensors are used to track the actual position of the needle and allow moving of the needle to an established target location before insertion along an insertion axis, in combination with the other remaining steps in the claims.
After careful search and consideration, the most pertinent prior art is as follows:
US 2018/0168559 A1 to Hautvast et al, which discloses an image guided needle guidance system in which a needle 401 having an electromagnetic receiver 402a is placed through a grid plate 403 and guided to a region of interest in tissue utilizing the electromagnetic tracking system showing the position and orientation of the needle in space. However, Hautvast does not appear to teach or suggest wherein there are a plurality of sensors on the grid plate 403 (reading on the claimed tracking pad) operable with the receiver 402a to perform the tracking.
The numerous cited references having first inventors Cox, Burnside, Silverstein and Newman disclose a needle guidance system which relies upon an ultrasound probe having Hall effect transducers utilized for tracking three-dimensional positioning, pitch and yaw of a needle which comprises an electromagnetic coil or magnetic element beacon. However, the ultrasound probe is otherwise a traditional ultrasound probe and does not comprise a tracking pad, or an opening through which the needle is inserted. 
US 5,871,446 to Wilk discloses a tracking pad with guiding openings and a plurality of transducer sensors operable to track the disposition of medical tools once a distal end of those tools is inserted into the guiding opening. However, the medical tools are not disclosed as being needles, nor are they equipped with a beacon which is tracked by the sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
8 July 2022